[J-18-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 755 CAP
                                              :
                     Appellee                 :   Appeal from the Orders entered on
                                              :   January 29, 2003, March 25, 2003
                                              :   and August 26, 2011 in the Court of
              v.                              :   Common Pleas, Philadelphia County,
                                              :   Criminal Division at CP-51-CR-
                                              :   1031752-1988, denying in part post
 KEVIN PELZER,                                :   conviction relief. (Nunc pro tunc
                                              :   appeal rights reinstated on June 1,
                     Appellant                :   2017.)
                                              :
                                              :   SUBMITTED: February 4, 2019


                             CONCURRING STATEMENT

JUSTICE DOUGHERTY                                      FILED: November 26, 2019

      I join the Court’s decision to dismiss the instant appeal and remand to the

Philadelphia Court of Common Pleas for sentencing pursuant to our previous mandate in

Commonwealth v. Daniels and Pelzer, 104 A.3d 267, 319 (Pa. 2014). However, it is my

position that, should Pelzer seek future relief in connection with his recusal-based due

process claim that led to the instant nunc pro tunc appeal before this Court, the remedy,

if deemed warranted by the trial court, must be limited in the manner described in my

Opinion in Support of Affirmance in Commonwealth v. Taylor, __ A.3d __, 2019 WL

5782165 (Pa. filed Nov. 6, 2019) (Dougherty, J., Opinion in Support of Affirmance) (the

only constitutionally available remedy where a petitioner successfully pleads and proves

in a timely PCRA petition that a constitutional violation occurred during the appellate

process is reinstatement of the nunc pro tunc right to seek reargument of the original

appellate decision pursuant to Pa.R.A.P. 2543).

      Justice Mundy joins this concurring statement.